EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Applicant's response filed 9/17/2021, which provided a claims listing with no further claim amendments, has been entered.  Applicant’s submission of a Declaration under 37 C.F.R. § 1.132 by Dr. Thomas Rehberger, has been entered into the record.  
Claims 1-17 and 19-24 are pending.  Claim 18 was previously cancelled.  Claims 1-16 and 23 have been withdrawn as being directed to a non-elected invention.  It is noted that in the response dated 4/18/2019, Applicant elected Group 2 (claims 17-22 and now includes claim 24), without traverse.  In light of the above election (without traverse), withdrawn claims 1-16 and 23 are cancelled.  Claims 17, 19-22 and 24 have been examined on the merits in their full scope.

Examiner’s Comment Regarding Requirement for Deposit of Biological Material
As noted in the Response filed 9/13/2019, Applicant indicated that the specification was amended to conform to 37 C.F.R. § 1.809(d) which requires identification of the accession number of the deposit, the date of the deposit, a description of the deposited biological material sufficient to specifically identify it and to permit examination, and the name and address of the depository.  The above Response further included a statement in conformance with 37 C.F.R. § 1.804, which indicated that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, which fully satisfies the deposit requirement.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided 
The application has been amended as follows: 
In the claims:

Cancel claims 1-16 and 23.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the Response filed on 9/17/2021, which included the Declaration under 37 C.F.R. § 1.132 by Dr. Thomas Rehberger, and the authorized Examiner’s amendment above, the rejection of claims 17, 19, 20 and 24 under 35 U.S.C. § 103 as being unpatentable over Millan et al. (U.S. PGPUB 2013/0330308; 2013), the rejection of claims 21 and 22 under 35 U.S.C. § 103 as being unpatentable over Millan, as applied to claims 17, 19, 20 and 24, further in view of Petersen et al. (U.S. PGPUB 2017/0014516), and the rejection of claims 17, 19, 20 and 24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,201,574, taken in view of Millan et al. (U.S. PGPUB 2013/0330308; 2013), have been withdrawn.
As noted in the 9/17/2021 Declaration, evidence is provided which shows that the Lactobacillus spp., Lactobacillus plantarum, Lactobacillus salivarius, Lactobacillus salivarius ssp. salivarius, Bacillus subtilis, and Bacillus amyloliquefaciens bacterial strains of the prior art are neither identical nor sufficiently similar to the instantly claimed Lactobacillus plantarum Lp-115, Lactobacillus salivarius Ls-33 and Bacillus strain chosen from at least one of strains Bacillus subtilis 747, deposited as NRRL B-67257, Bacillus subtilis 967, Bacillus subtilis 1104, deposited as NRRL B-67258, Bacillus subtilis 1541, deposited as NRRL B-67260, Bacillus subtilis 1781, deposited as NRRL B-67259, Bacillus subtilis 1999, deposited as NRRL B-67318, and Bacillus subtilis 2018, deposited as NRRL B-67261.  
Declarant (Applicant) provided data that indicates that the prior art strains can be differentiated from the instant claimed strains via genomic sequencing data such as those provided in Table 1 which includes summaries of genome assembly status and statistics, as well as observed differences between the B. subtilis strains of Millan and the instantly claimed B. subtilis strains indicated above (e.g., unique strain length, percent GC content, and number of genes when compared to those strains disclosed in Millan; Reply, page 8, Table 1; Declaration pages 3-4; Table 1).  Further, Declarant indicates that as evidenced in Table 1, the whole genome alignment shows that all of the strains are phylogenetically distinct (Reply, page 8; Declaration page 3; Table 1).
Additionally, Declarant (Applicant) provided data that the instantly claimed B. subtilis strains exhibit a surprising and unpredictable activity when compared with B. subtilis strain disclosed in Millan (Reply, page 9).  Declarant (Applicant) indicates that a bacteriocin assay was utilized to distinguish the functional characteristics (e.g., pathogen growth inhibition activity) of the instantly claimed B. subtilis strains from the B. subtilis strains of the prior art (Reply, page 9; Declaration pages 3-4).  
As indicated in Table 2, the instantly claimed B. subtilis strains show significantly higher growth inhibition for both Clostridium perfringens and Enterobacteriaceae isolates (i.e., 100% for strains 747, 1541, 1781, 1999 and 2018, 99.7% for strain 1104 against C. perfringens; 100% for all strains against Enterobacteriaceae isolates) as compared to that B. subtilis of the prior art (28.5% for Millan BS27 strain against C. perfringens; 21.9% for Millan BS27 strain against Enterobacteriaceae isolates; Reply page 10, Table 2; Declaration, pages 5-6 Table 2).  Declarant (Applicant) indicates that the bacterial strains of Millan do not share the functional characteristic of the instantly claimed B. subtilis strains and therefore cannot be considered “functional equivalents” of the same (Reply page 10, Table 2; Declaration, pages 5-6, Table 2).
Based upon Declarant’s provided experimental data, Declarant (Applicant) has provided evidence that the above indicated bacterial strains of the prior art do not possess critical distinguishing characteristics that are possessed by the instantly claimed bacterial strains noted above. 
Accordingly, the rejections under 35 U.S.C. § 103 as being unpatentable over Millan, Millan and Petersen, and the rejection on the ground of nonstatutory obviousness-type double patenting over U.S. Patent No. 10,201,574, taken in view of Millan, have been withdrawn.
In view of the above, a further search of the prior art (via EAST, Google and STN database searches) did not provide further prior art that would supply the teachings within claims 17, 19-22 and 24.  Based on review of the art of record (i.e., Millan and Petersen) and a further search of the prior art, claim 17 (and dependent claims 19-22 and 24) are free of the prior art.
Claims 17, 19-22 and 24 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CLAIMS ALLOWED
Claims 17, 19-22 and 24 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631